Citation Nr: 1828531	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for obstructive sleep apnea. 

3.  Entitlement to service connection for bilateral ear hearing loss.

4.  Entitlement to service connection for respiratory disability. 

5.  Entitlement to service connection for an eye condition.  

6.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011, rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2017, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of entitlement to service connection for obstructive sleep apnea, bilateral hearing loss, and respiratory disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the July 2017 Board hearing, the Veteran expressed his desire to withdraw his appeal of entitlement to service connection for an eye condition.  

2.  The Veteran credibly testified that while transiting from Thailand to the United States, he stopped in Saigon (Tan Son Nhut Air Base), and deplaned; triggering the presumption of exposure to herbicide agents during service in Vietnam during the Vietnam Era.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for an eye condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  
2.  The criteria to establish service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309. (201)  

3.  The criteria to establish service connection for diabetes mellitus, type II are met.  38 U.S.C.A. § 1110, 1116; 38 C.F.R. § 3.303, 3.307, 3. 309.   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with regard to the issue of entitlement to service connection for an eye condition, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Prostate Cancer, Diabetes Mellitus, Type II

Post service medical records establish that the Veteran has been diagnosed to have prostate cancer and diabetes mellitus, type II.  

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, service connection for prostate cancer and diabetes mellitus, type II may be presumed for those exposed to particular herbicide agents.  Veterans exposed to Agent Orange or other listed herbicide agents are presumed service-connected for certain conditions, including these two disabilities, even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  For purposes of applying the presumption of exposure to herbicide agent under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009).

In this case, the Veteran's service personnel records establish that he served in Thailand in 1973 and 1974.  He credibly testified that when transiting from Thailand back to the United States, his plane made a stop-over at Saigon, (Ton San Nhut Air Base) at which time he exited the plane.  This action triggers the presumption of exposure to herbicide agents during service, which in turn triggers a presumption of service connection for prostate cancer and diabetes mellitus, type II.  Accordingly, a basis upon which to establish service connection for these disabilities have been met.  

ORDER

The appeal of entitlement to service connection for an eye condition is dismissed.

Service connection for prostate cancer is granted.  

Service connection for diabetes mellitus, type II is granted.  

REMAND

During service, pulmonary function tests were done in 1985, and 1988 which revealed Forced Vital Capacity (FVC) and Forced Expiratory Volume in one second (FEV1) that were apparently less than what had been predicted.  As the Veteran currently has a diagnosis of interstitial lung disease and chronic obstructive pulmonary disease, he should be examined to address whether current disability may have had its onset in service.  

With respect to the Veteran's hearing loss, while a VA examiner indicated that the Veteran's disability was not likely related to service, this appears to have been based on the service separation examination report that did not reflect the presence of any hearing loss disability for VA purposes.  While that may be true, there are STRs that reveal at least 3 occasions where there was deemed to be a significant threshold shift in the Veteran's hearing acuity when tested (in 1974, 1980, and 1986) that required follow-up.  It would seem these findings ought at least to be acknowledged in any medical opinion before a benefits claim is denied.  Follow-up in this regard is indicated.  

With respect to his sleep apnea, at his hearing it was indicated the Veteran may have experienced symptoms of the condition in service.  Given the low threshold for obtaining a medical opinion, one in this regard should be sought.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran/his representative to identify any additional relevant records of treatment he would like to be considered in connection with his appeal.  The identified records should be sought.   

2. Refer the file to an appropriate person for an opinion as to whether the Veteran's current hearing loss had its onset in service, or is otherwise related to an in-service disease or injury.  In expressing the opinion, the reviewer is asked to include comment on the in-service findings of significant threshold shifts that required follow-up, and in any event, the opinion should fully explain the basis for the conclusion expressed.  If another examination is required, it should be scheduled.

3. Refer the file to an appropriate person for an opinion as to whether the Veteran's obstructive sleep apnea had its onset in service, or is otherwise related to an in-service disease or injury.  If it is necessary to examine the Veteran to obtain this opinion, that should be scheduled, and in any event, the reviewer should explain the basis for the conclusion expressed. 

4. The Veteran should be provided a respiratory examination the purpose of which is to identify his respiratory disability, and ascertain whether any may have had its onset in service, or is otherwise due to an in-service disease or injury.  The Veteran's claims file should be provided to the examiner, whose opinion should include comment on the significance of the in-service pulmonary function tests that revealed certain findings (FVC and FEV1) that were apparently less than what was predicted.  In any event, the basis for the opinion should be fully explained.  

5. After the development requested above has been completed, and after any additional development that is deemed appropriate, re-adjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


